DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1, 4-10, 13-17, and 20 remain pending, and are allowed.
Claims 2-3, 11-12, and 18-19 have been cancelled.


Response to Arguments
Applicant’s arguments filed on 6/15/2022 with respect to the rejection under 35 U.S.C. 101 have been fully considered, and are persuasive. Applicant has amended in subject matter that integrates the abstract idea into a practical application.

Applicant’s arguments filed on 6/15/2022 with respect to the rejection under 35 U.S.C. 103 have been fully considered, but are moot in light of an Examiner’s amendment. An Examiner’s amendment was made to bring allowable dependent claims into the independent claim to overcome the rejection.



Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner amendment was given in a telephone interview with Alexis Hatzis on 7/11/2022. The title has been amended to more accurately reflect the invention. The application has been amended as follows:

In the Title
The title has been amended to read, as follows, such that it is descriptive of the invention claimed (MPEP 606.01).

NAVIGATION METHOD, SYSTEM, AND COMPUTER PROGRAM PRODUCT BASED ON USER SPECIFICATION


In the Claims
1. (Currently amended)	A method of providing digital navigation to a user on a user device, the method comprising:
using a global positioning system (GPS) location and a WLAN identifier to determine a location of the user device based on a user-scanned QR code, wherein the GPS location and the WLAN identifier comprise the user device's location services, and wherein configuring permissions within the user device enable the method to gather any location information picked up by the user device's location services after the method is launched and while the method is active; 
automatically updating the location of the user device with every change in location of the user device based on the GPS location and the WLAN identifier; 
communicating a plurality of navigation commands to the user, on the user device, for navigation within a store, wherein the plurality of navigation commands are generated in response to the determined location of the user device and further based on a user-provided specification, wherein the user-provided specification is linked to an account of the user, and wherein the account of the user is selected from the group consisting of an individual account, a shared account, and a family account, 
wherein the shared account and the family account utilize a cloud computing environment to share a shopping list between multiple devices, wherein the shopping list includes at least one specification and at least one health requirement of each of a plurality of members of a shared group, wherein the at least one specification of one of the plurality of members of the shared group includes a general category of item that the one of the plurality of members of the shared group wishes to purchase, as well as a percentage value of a food ingredient which may be present in the list of items to be purchased, and wherein the at least one specification and the at least one health requirement of each of the plurality of members must be satisfied when generating the optimized route; and
sending, to the user, an optimized route to one or more stores, based on the user-provided specification and the automatically updated location of the user device, wherein the optimized route includes a list of items to be purchased which both satisfy the user-provided specification and a preference to spend a least amount of money.

2. (Cancelled)

3. (Cancelled)

10. (Currently amended)	A computer system for providing digital navigation to a user on a user device, comprising: 
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: 
using a global positioning system (GPS) location and a WLAN identifier to determine a location of the user device based on a user-scanned QR code, wherein the GPS location and the WLAN identifier comprise the user device's location services, and wherein configuring permissions within the user device enable the method to gather any location information picked up by the user device's location services after the method is launched and while the method is active; 
automatically updating the location of the user device with every change in location of the user device based on the GPS location and the WLAN identifier; 
communicating a plurality of navigation commands to the user, on the user device, for navigation within a store, wherein the plurality of navigation commands are generated in response to the determined location of the user device and further based on a user-provided specification, wherein the user-provided specification is linked to an account of the user, and wherein the account of the user is selected from the group consisting of an individual account, a shared account, and a family account, 
wherein the shared account and the family account utilize a cloud computing environment to share a shopping list between multiple devices, wherein the shopping list includes at least one specification and at least one health requirement of each of a plurality of members of a shared group, wherein the at least one specification of one of the plurality of members of the shared group includes a general category of item that the one of the plurality of members of the shared group wishes to purchase, as well as a percentage value of a food ingredient which may be present in the list of items to be purchased, and wherein the at least one specification and the at least one health requirement of each of the plurality of members must be satisfied when generating the optimized route; and
sending, to the user, an optimized route to one or more stores, based on the user-provided specification and the automatically updated location of the user device, wherein the optimized route includes a list of items to be purchased which both satisfy the user-provided specification and a preference to spend a least amount of money.

11. (Cancelled)

12. (Cancelled)

17. (Currently amended)	A computer program product for providing digital navigation to a user on a user device, comprising:
one or more computer-readable storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor to cause the processor to perform a method comprising:
using a global positioning system (GPS) location and a WLAN identifier to determine a location of the user device based on a user-scanned QR code, wherein the GPS location and the WLAN identifier comprise the user device's location services, and wherein configuring permissions within the user device enable the method to gather any location information picked up by the user device's location services after the method is launched and while the method is active; 
automatically updating the location of the user device with every change in location of the user device based on the GPS location and the WLAN identifier; 
communicating a plurality of navigation commands to the user, on the user device, for navigation within a store, wherein the plurality of navigation commands are generated in response to the determined location of the user device and further based on a user-provided specification, wherein the user-provided specification is linked to an account of the user, and wherein the account of the user is selected from the group consisting of an individual account, a shared account, and a family account, 
wherein the shared account and the family account utilize a cloud computing environment to share a shopping list between multiple devices, wherein the shopping list includes at least one specification and at least one health requirement of each of a plurality of members of a shared group, wherein the at least one specification of one of the plurality of members of the shared group includes a general category of item that the one of the plurality of members of the shared group wishes to purchase, as well as a percentage value of a food ingredient which may be present in the list of items to be purchased, and wherein the at least one specification and the at least one health requirement of each of the plurality of members must be satisfied when generating the optimized route; and
sending, to the user, an optimized route to one or more stores, based on the user-provided specification and the automatically updated location of the user device, wherein the optimized route includes a list of items to be purchased which both satisfy the user-provided specification and a preference to spend a least amount of money.

18. (Cancelled)

19. (Cancelled)


Allowable Subject Matter
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, nor renders obvious the features of Applicant’s invention.

The most pertinent prior art made of record include Farshori (US 20160071149 A1), Bednarek (US 20150228004 A1), and PTO-892 Reference U.

Farshori discloses a system for providing augmented reality shopping displays where the user can create a shopping list and the system will navigate the user through the store to obtain the items on the list. However, Farshori does not disclose a shared account that includes specifications such as health requirements of each of the members and a percentage value of a food ingredient that may be present in the list of items.

Bednarek discloses a system for using electronic lists to facilitate commerce such as by the user inputting information through the scanning of a code and tracking the user’s location throughout the store using GPS and WiFi to route the user to the items received by the code and user preferences. However, Bednarek does not disclose a shared account that includes specifications such as health requirements of each of the members and a percentage value of a food ingredient that may be present in the list of items.

PTO-892 Reference U discloses receiving user preferences and context for product locations in order to determine a mobile based personalized recommendation system to accurately provide recommendations to users and finding the nearest path to the items for the user. However, PTO-892 Reference U does not disclose a shared account that includes specifications such as health requirements of each of the members and a percentage value of a food ingredient that may be present in the list of items.

In addition, the Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, as appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. Moreover, the combination of features as claimed could not have been obvious to one of ordinary skill in the art, because any combination of the evidence at hand for the combination of features as claimed would require substantial reconstruction based on improper hindsight bias, and would require knowledge gleaned only from the Applicant’s disclosure.
It is hereby asserted by the Examiner, that in light of the above, and in further deliberation over all of the evidence at hand, that the claims are allowable over the prior art as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625